     Case 3:21-cv-01357-C Document 3 Filed 08/08/21                   Page 1 of 2 PageID 25



                         IN THE L]NITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

In re:                                             )

                                                   )
SENIOR CAII.I] CENTERS. I-LC                       )   Casc   No. l8-33967-SGJ-l I
                                                   )
                       Debtor(s)                   )



ALAN D. IIALPERIN, as Unsecured Creditor
Trustee./br Senior Care Centers, LLC, Et Al.       )
                                                   )
                       Plaintiff(s),               )
                                                   )
                                                   )
                                                   )   Adversary No. 20-03 I 82-SGJ
                                                   )
I.}II] Nt]UMAN FOUNDATION. INC.. El         //,.   )
                                                   )
                       Dcf'cndant(s)               )   Civil Action No. 3:21-CV-1357-C

                                               ORDER

         CAME BEFORE THIS COURT FOR CONSIDERATION the Report and

Recommendation, signed by the Honorable Stacey G. C. Jemigan, United States Bankruptcy

Judge, therein recommending that the District Court:    (l)   grant Defendant's Motion to Withdraw

the Relerence at such time as the Bankruptcy Court certifies that litigation is trial-ready; and

(2) defer to the Bankruptcy Court the handling ofall pretrial matters.l

         Having reviewing the thorough and well-reasoned Report and Recommendation, the

Court is ofthe opinion that the Report and Recommendation entered by the Bankruptcy Court

should be ADOPTED as the findings and conclusions oithis Court.




         I
         The Parties have failed to file objections to the Report and Recommendation and the time to do
so has now expired.
     Case 3:21-cv-01357-C Document 3 Filed 08/08/21                     Page 2 of 2 PageID 26



         IT IS THERIIFORE ORDERED that Del'cndant's Motion to Withdraw Ref'erence shall

be granted, but only   a1   such time as the Bankruptcy Court certifies to this Court that the litigation

is trial-ready.

         IT IS FURTHER ORDERED that the Bankruptcy Court shall handle all pretrial

matters. including discovery and the filing of reports and recommendations on dispositive

motions. which shall in turn be considered by the undersigned Senior United States District

Judge.

         lT IS FURTHFI,R ORDEIIED            that this civil action be STAYED pending turther Ordcr

of the Court.2

         SO ORDERED,

         Dated    August    0   ,ror.,

                                                                          ,l?
                                                               C       GS
                                                           R         D STATES D           CT JUDGE



                                                                                I




         2
       The stay imposed in this civil action shall be lifted upon the filing ofa subsequent report and
recommendation or at such time as the Bankruptcy Court certifies to this Court that the litigation is
trial-ready.

                                                      ')
